Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 26 December 2019, 17 April 2020, and 6 May 2020 have been entered. Applicant’s amendment of the claims filed 20 October 2021 has been entered.

Election/Restriction
In the reply received on 20 October 2021, Applicant elected the species:
A) wherein the bone gap defect is a non-union fracture;
B-c) wherein the second bone-enhancing therapeutic is a RANKL antibody;
C-a) wherein the anti-sclerostin antibody binds to SEQ ID NO: 2;
D) wherein the anti-sclerostin antibody cross-blocks the binding of, and/or is cross-blocked from binding to sclerostin by, Ab-13; and
E) wherein the anti-sclerostin antibody comprises a CDR-H1, a CDR-H2, and a CDR-H3 set forth in SEQ ID NOs: 284-286, respectively, and a CDR-L1, a CDR-L2, and a CDR-L3 set forth in SEQ ID NOs: 296-298, respectively (the CDRs of Ab-13). 
Claims 2, 9, 12-15 and 20-24 are cancelled. Claims 1, 3-8, 10, 11 and 16-19 are pending and under examination to the extent they read on the elected species. Claims 1, 3-8, 10, 11, 16, 18 and 19 read on the elected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0003] of the specification, the status of the related applications is not updated. For example, Application Nos. 11/410,540 and 12/212,327 are patented; and Application No. 12/811,171 is abandoned.
Appropriate correction is required.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:
In claim 1, a comma “,” should be added at the end of line 3, and the word “wherein” should be added before the phrase “the subject is not …”.
In claim 18, line 1, “where” should be “wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, 10, 11, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 8, 10, 11, 16, 18 and 19 depend from cancelled claim(s). For example, claim 7 recites “any one of claims 1-6”, claim 8 recites “any one of claims 1-7”, claim 10 recites “any one of claims 1-9”, claim 11 recites “any one of claims 1-10”, claims 16 and 18 recite “any one of claims 1-11”, and claim 19 recites “any one of claims 1-8, 10 or 11”. However, claims 2 and 9 are cancelled. The metes and bounds of the limitations cannot be determined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Independent claim 1 recites a method for treating a bone gap defect in a subject, the method comprising administering to a subject suffering from a gap of at least 0.5 cm between two segments of bone an effective amount of an anti-sclerostin antibody, wherein the anti-sclerostin antibody is an antibody that demonstrates a binding affinity for sclerostin of SEQ ID NO: 1 of less than or equal to 1 x 10-7 M; and wherein the anti-sclerostin antibody is administered over a treatment period lasting at least 28 weeks resulting in bridging the gap between the two segments of bone and does not result in a substantial increase in cortical porosity in the bridged bone of the subject, and the subject is not receiving a bone graft, bone scaffold, prosthesis or a metal stabilizer. Depending claims further recite the binding characteristics of the antibody, e.g., the anti-sclerostin antibody binds to the sequences of at least SEQ ID NO: 2 (claim 16), and the anti-sclerostin antibody cross-blocks the binding of, or is cross-blocked from the binding by, one of the antibodies listed in claim 18. 
The claims encompass the use of a broad genus of anti-sclerostin antibodies that are defined by antigen and by one or more binding characteristics. The specification, however, fails to provide adequate written description and evidence of possession of the genus of antibodies. What Applicant has provided in the specification are the anti-
Regarding antibodies defined by antigen(s)/epitope(s), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79 (emphasis added). The instant specification does not provide adequate written description for the antibody itself, merely providing the antigen alone is not considered adequate written description of a claimed antibody. While the specification provides a number of anti-sclerostin antibodies (e.g., 28 antibodies as listed above), however, they are not sufficient to represent the genus. It is well-known in the art that for any single epitope, there could be numerous antibodies that have distinct antigen-binding site structures. Further, the structures and properties of these 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any combination thereof. In this case, there is no sufficient teaching regarding the correlation of structure and function, nor identification of any particular structure that must be conserved. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of antibodies, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, only the anti-sclerostin antibodies comprising the three CDRs of the heavy chain variable region and the three CDRs of the light chain variable region from an antibody selected from the group consisting of Ab-A, Ab-B, Ab-C, Ab-D, Ab-1, Ab-2, Ab-3, Ab-4, Ab-5, Ab-6, Ab-7, Ab-8, Ab-9, Ab-10, Ab-11, Ab-12, Ab-13, Ab-14, Ab-15, Ab-16, Ab-17, Ab-18, Ab-19, Ab-20, Ab-21, Ab-22, Ab-23 and Ab-24 are described in the disclosure. The instant application does not meet the written description requirement for the full scope of the claimed anti-sclerostin antibodies. A skilled artisan would not recognize that Applicant was in possession of the invention as broadly claimed at the time the application was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 10, 11, 16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Paszty et al. (WO 2006/119107 A2, Int’l. Pub. Date: Nov. 9, 2006), in view of Mehta et al. (Arch. Orthop. Trauma Surg., January 2011 (published online: July 2010), Vol. 131:121-129), and further in view of Padhi et al. (US 2009/0074763 A1, Pub. Date: Mar. 19, 2009).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Paszty teaches the use of an anti-sclerostin antibody for improving the outcome in a mammal undergoing an orthopedic procedure, bone grafting, bone cosmetic -7 M (p. 26, lines 2-4).
Paszty teaches as set forth above. Paszty, however, does not teach treating a bone gap defect having a gap size of at least 0.5 cm (claim 1), nor teaches wherein the anti-sclerostin antibody is administered over a treatment period lasting at least 28 weeks, and the anti-sclerostin antibody is administered, once a week for the duration of the treatment period, in an amount of 30 mg/kg per week (claims 1, 7 and 8).
Mehta teaches a non-union animal model in which female rats have a 5-mm segmental femoral defect. 
Padhi further teaches administration of an anti-sclerostin antibody to patients suffering from severe osteoporosis and having one or more fragility fractures, thereby reducing bone resorption, increasing bone formation, and increasing bone mineral density (BMD) in the patients (para. [0005] [0007] [0008] [0029]). Padhi teaches using the same anti-sclerostin antibodies as disclosed in Paszty, for example, Ab-A, Ab-B, Ab-4, Ab-5, Ab-13, etc. (see claims). Padhi teaches that the anti-sclerostin antibody is 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat a non-union bone defect, e.g., a 5-mm segmental bone gap, by administering an anti-sclerostin antibody as taught by Paszty and using the dosing and administration regimens as taught by Padhi. One of ordinary skill in the art would have been motivated to do so, because Paszty teaches a method for improving the outcome in a mammal undergoing an orthopedic procedure, bone grafting, bone cosmetic surgery, or bone repair such as fracture healing, non-union healing, delayed union healing, and facial reconstruction, comprising administering to the mammal an anti-sclerostin antibody, Mehta further teaches a non-union animal model in which female rats have a 5-mm segmental femoral defect, and Padhi furthermore teaches the dosing and administration regimens of the same anti-sclerostin antibodies for patients having severe osteoporosis and one or more fragility fractures to reduce bone resorption, increase bone formation, and increase bone mineral density (BMD) in the patients. Therefore, the combined teachings provide a reasonable expectation of success in treating and repairing the bone gap defects.
Regarding claim 7, while the prior art does not expressly teach that the anti-sclerostin antibody is administered in an amount of 30 mg/kg per week, given that the level of skill in this art is very high, and that optimizing parameters such as dosage In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Claim 6 is further rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Paszty et al. (WO 2006/119107 A2), in view of Mehta et al. and Padhi et al. (US 2009/0074763 A1), and further in view of Kneissel et al. (US 2009/0130113 A1, Pub. Date: May 29, 2009).
Paszty, Mehta, and Padhi teach as set forth above. These references, however, do not teach administering a second bone-enhancing therapeutic selected from the group consisting of parathyroid hormone, a bisphosphonate, a RANKL antibody (the species elected), and a DKK-1 antibody (claim 6).
Kneissel teaches adding a bisphosphonate, parathyroid hormone (PTH), a PTH fragment or derivative, a RANKL antibody (such as denosumab), or an anti-DKK1 antibody to an anti-sclerostin antibody treatment regimen to increase mineral content and mineral density of bone in a patient, thereby improving the outcome of an orthopedic procedure, bone grafting, bone cosmetic surgery, or bone repair such as fracture healing, nonunion healing, delayed union healing, and facial reconstruction (para. [0258] [0264] [0266]). 
prima facie obvious to one of ordinary skill in the art at the time the invention was made to add a RANKL antibody (such as denosumab) into the anti-sclerostin antibody treatment method for a non-union bone defect. One of ordinary skill in the art would have been motivated to do so, because Paszty teaches a method for improving the outcome in a mammal undergoing an orthopedic procedure, bone grafting, bone cosmetic surgery, or bone repair such as fracture healing, non-union healing, delayed union healing, and facial reconstruction, comprising administering to the mammal an anti-sclerostin antibody, Mehta teaches a non-union animal model in which female rats have a 5-mm segmental femoral defect, Padhi further teaches the dosing and administration regimen of the same anti-sclerostin antibodies for patients having one or more fragility fractures, and Kneissel furthermore teaches adding a RANKL antibody (such as denosumab) to an anti-sclerostin antibody treatment regimen to increase mineral content and mineral density of bone and improve treatment outcome. Therefore, the combined teachings provide a reasonable expectation of success in repairing the bone defects.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8, 10, 11, 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,538,584.
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the ‘584 patent are drawn to a method for treating a bone gap defect in a subject, the method comprising administering to a subject suffering from a gap of at least 0.5 cm between two segments of bone an effective amount of an anti-sclerostin antibody comprising a CDR-H1 of SEQ ID NO:245, a CDR-H2 of SEQ ID NO:246, a CDR-H3 of SEQ ID NO:247, a CDR-L1 of SEQ ID NO:78, a CDR-L2 of SEQ ID NO:79 and a CDR-L3 of SEQ ID NO:80, wherein the anti-sclerostin antibody is administered over a treatment period lasting at least 28 weeks resulting in bridging the gap between the two segments of bone and does not result in a substantial increase in cortical porosity in the bridged bone of the subject, and the subject is not receiving a bone graft, bone scaffold, prosthesis or a metal stabilizer. The claims of the ‘584 patent 

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        January 28, 2022